PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DUAN et al.
Application No. 16/329,084
Filed: February 27, 2019
For: ULTRAFINE NANOWIRES AS HIGHLY EFFICIENT ELECTROCATALYSTS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 01, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, May 25, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on August 26, 2021.  A Notice of Abandonment was mailed December 17, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment , (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center 1732 for appropriate action in the normal course of business on the reply received December 01, 2021.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET